Citation Nr: 0317310	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.

This appeal originates from a December 1998 rating decision 
that granted service connection and assigned a 10 percent 
rating for left knee arthritis, effective April 10, 1996.  
The appellant submitted a notice of disagreement in February 
1999, and a statement of the case was issued in March 2001.  
The appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in April 2001.  

Pursuant to the veteran's April 2001 request for a hearing 
before a Veterans' Law Judge (formerly, Board Member), he was 
notified of a scheduled hearing in June 2003.  However, in 
May 2003, the veteran canceled his hearing request and asked 
that the case proceed on the merits.

The Board has characterized the issue as one involving the 
propriety of the initial evaluation assigned following the 
grant of service connection, consistent with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Since the April 1996 effective date of the grant of 
service connection, the veteran's left knee arthritis has 
been manifested by minimally limited motion (noncompensable) 
with pain.  

3.  Since the April 1996 effective date of the grant of 
service connection, the veteran also has had overall moderate 
instability and deformity of the left knee.


CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation for 
traumatic arthritis of the left knee was proper, the criteria 
for a higher initial evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2002).

2.  The criteria for assignment of a separate 10 percent 
evaluation for instability and deformity of the left knee, 
from the effective date of the grant of service connection, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal, as all notification and development action 
needed to render a fair decision on these claims has been 
accomplished.

As evidenced by the March 2001 statement of the case (SOC) 
and February 2002 supplemental statement of the case (SSOC), 
the veteran has been furnished the pertinent laws and 
regulations governing the claims and the reasons for denial.  
Hence, the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claim and 
has been afforded opportunities to submit such information 
and evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  Pursuant to the March 2001 SOC, the veteran was 
informed of the notice and duty to assist requirements and 
the evidence then of record.  Also, pursuant to a January 
2003 letter from the RO, the veteran was afforded the 
opportunity to submit any additional evidence concerning his 
appeal and did submit additional evidence in May 2003, for 
which he waived jurisdictional review by the RO.  See 
38 C.F.R. § 20.1304; Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).    

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo 
VA examinations, most recently performed in January 2002.  
The Board also points out that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of either claim that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

II.  Background

In February 1994, the veteran reported to a VA medical 
facility complaining of left knee pain.  He ambulated with a 
cane and was recommended for a left knee brace.

In April 1996, the veteran testified before a hearing officer 
at the RO regarding his left knee.  His testimony was 
construed as an informal claim for service connection for a 
left knee disability.

According to a May 1996 VA examination report, the veteran 
underwent left knee ligament repair in 1974.  He complained 
of left knee weakness, but not pain.  Findings revealed no 
tenderness to palpation, swelling, deformities or 
instability.  Range of motion was 90 degrees flexion and 0 
degrees extension.  He was diagnosed as having status post 
history of left knee weakness, questionable etiology and post 
surgery for ligament repair.  

A left knee x-ray taken in May 1996 showed the joint intact, 
with a small patellar osteophyte superiorly on the left.  
There was no evidence of fracture or dislocation.

A September 1996 VA outpatient record contains a number of 
complaints including giving way of the knees.

In a July 1997 statement, the veteran said that his service-
connected right knee disability caused him to limp putting 
undue stress and weight on his left leg.  He said that after 
almost 20 years of walking, his (left) knee gave out in 1973 
requiring surgery.  He went on to say that his knee had 
gotten progressively worse to a degree that was quite 
serious.  

A private medical record dated in July 1997 from Dr. Maloney 
reflects the veteran's subjective complaints of pain and 
weakness in the left knee, an inability to kneel, and use of 
a cane.  Findings showed that the veteran could extend the 
knee completely without joint swelling and had good range of 
motion at the hip.  There was some limitation of extension of 
the knee with hip flexion (tight hamstring).  The veteran was 
assessed as having probable osteoarthritis of the knee.

During a VA orthopedic in April 1998, the veteran complained 
of left knee pain for the past three to four years.  He said 
the pain occurred on prolonged standing, sitting or walking.  
He did not note any left knee swelling.  The veteran said 
Motrin relieved the pain, but did not make it go away.  On 
examination the veteran had an antalgic gait and a cane in 
his right hand.  There was no swelling or deformity.  
Tenderness was noted along the joint line medially.  There 
was crepitus on flexion of the left knee joint.  Flexion 
could be performed from 0 to 120 degrees and extension from 
120 down to 0 degrees both actively as well as passively.  
There was no instability of the left knee joint.  X-rays 
revealed mild to moderate degenerative arthritis of the 
patellofemoral and tibiofemoral joints.  The veteran was 
diagnosed as having degenerative arthritis of both knees.

In a December 1998 rating decision, the RO granted service 
connection for a left knee disability, characterized as left 
knee osteoarthritis, and assigned a 10 percent rating, 
effective April 10, 1996.

A magnetic resonance imaging (MRI) was performed on the 
veteran's left knee in June 1999 revealing significant 
lateral compartment degenerative changes and evidence of a 
medial meniscal tear.

The record contains a private medical record from H.S. Pabla, 
M.D., dated in June 1999.  Dr. Pabla states in this record 
that the veteran had localized pain associated with swelling 
located at the lateral and medial aspects.  He said that the 
pain was also associated with reflex giving way and buckling 
sensation.  The pain was increased with standing, weight 
bearing, pressure and going up and down stairs.  Dr. Pabla 
indicated that he carefully reviewed the veteran's VA medical 
records.  On examination Dr. Pabla said that the veteran 
favored the left lower extremity and noted generalized 
atrophy of the quadriceps mechanism.  There was tenderness 
over the middle one-third of the medial and lateral joint 
line.  The patellofemoral grinding test was positive.  
Anterior drawer sign, posterior drawer sign, Lachman test and 
McMurray test were all negative.  The knee was otherwise 
stable in the mediolateral plane in 30 degrees flexion and 
full extension.  The veteran had a mild antalgic gait.  Dr. 
Pabla, after examining the veteran and reviewing his June 
1999 MRI findings, assessed the veteran as having 
postoperative/traumatic arthritis, knee joint, patellofemoral 
arthritis and torn medial meniscus.  He said the veteran 
continued to experience left knee pain and had significant 
swelling with atrophy of the quadriceps group of muscles.  
There was tenderness over the medial and lateral joint line 
with positive test for internal derangement.  He said the 
veteran was most likely a candidate for arthroscopic surgery 
and possible total knee replacement arthroplasty.  He also 
said the veteran's left lower extremity was "30 percent" 
based on the AMA Guides to the Evaluation of Permanent 
Impairment, Fourth Edition.

A subsequent report from Dr. Pabla, dated in May 2001, 
contains similar complaints and findings as the June 1999 
report.  It notes that the veteran had pain associated with 
swelling, reflex giving way and a buckling sensation.  On 
examination there was no gross postural deformity and a 
nicely healed postoperative scar from arthrotomy.  There was 
tenderness over the lateral joint line and no fixed flexion 
contracture or leg length inequality.  Anterior drawer sign 
was negative.  Varus and valgus tests were negative.  The 
knee was otherwise stable in 30 degrees flexion and full 
extension.  Knee x-rays revealed normal bony architecture and 
marginal patellar osteophyte formation.  There was no 
evidence of acute fracture dislocation or soft tissue 
calcification.  The veteran was assessed as having internal 
derangement, both knees, post menisectomy syndrome, rule out 
torn meniscus and osteochondral fracture.  Dr. Pabla opined 
that the veteran was most likely a candidate for arthroscopic 
surgery and joint debridement.

During a December 1999 VA examination, the veteran complained 
of increasing knee pain since 1998.  He described the pain as 
initially located primarily on the lateral aspect of the left 
knee, but also on both medial and lateral aspects of the left 
knee.  The veteran was observed walking with a limp and using 
a cane.  On examination he claimed tenderness to palpation on 
the medial and lateral aspect of the knees, with no swelling, 
deformities or instability demonstrated.  Range of motion 
indicates flexion to 95 degrees and extension to 0 degrees.  
There was no increased weakness, fatigability, decreased 
endurance or incoordination.  The veteran was diagnosed as 
having increased left knee pain, osteoarthritis, and 
limitation of motion on physical examination as noted.  X-
rays revealed a normal left knee.

During a VA orthopedic examination in January 2002, the 
veteran complained of continued pain, swelling and left knee 
difficulty.  He said the knee worsened significantly in 1991 
and began giving out on him.  He reported being seen several 
times at a VA hospital for falls, and was sent for 
rehabilitation on several occasions as well as physical 
therapy.  He was given different modalities, strengthening 
and stretching, and was placed on medical therapy to control 
the pain.  He was evaluated for a total knee replacement, but 
was felt to be too young.  The veteran was noted to have 
significant pain in his left knee on a daily basis with 
periods of very sharp pains that were practically 
incapacitating.  He was unable to walk without the use of a 
cane or support.  On examination the veteran had a very slow, 
antalgic gait.  He had a well-healed lateral scar from his 
open reconstruction performed in 1971.  In addition, he had 
some obvious palpable bony deformities.  There was no 
effusion.  Anterior and posterior drawer tests were negative 
as was Lachman and McMurry tests.  There was tenderness to 
palpation along the medial and lateral aspect of the knee.  
Quite significant tenderness existed.  Range of motion 
revealed extension to 0 degrees and flexion to 60 degrees, 
with a great deal of pain.  The examiner reviewed the 
veteran's June 1999 MRI findings.  He noted that the veteran 
declined arthroscopic surgery at that time due to other 
health problems.  The examiner said that ultimately the 
veteran would need total knee replacement based on the degree 
of deformity and arthritis in the left knee.  He relayed that 
x-ray findings from August 2001 showed moderate degenerative 
arthritic changes with narrowing of the joint space, as well 
as, some bony spur formation of the tibial eminence.  The 
veteran was diagnosed as having left knee degenerative joint 
disease with medal meniscal tear and significant disability 
and loss of range of motion requiring at the very least 
arthroscopic and possibly total knee replacement.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  By law, VA follows this rating schedule, 
not other ones such as the AMA guidelines which a private 
physician refers to in this case and which the veteran 
highlights.  Under VA's schedule, separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as with the 
veteran's right knee disability, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, as with the veteran's left knee 
disability, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran is currently rated under Diagnostic Code 5003 for 
degenerative arthritis.  Under this code, degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees and a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2002).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, and Deluca v. Brown, 
8 Vet. App. 202, 204-7 (1995), consideration must also be 
given to a higher rating under Codes 5260 and 5261 based on 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability or 
incoordination.  

Diagnostic Code 5257 refers generally to recurrent 
subluxation or lateral instability, but is also applicable to 
impairment not otherwise specified in the rating codes.  If 
the disorder is severe, a 30 percent evaluation is warranted; 
if moderate, a 20 percent evaluation is warranted, and if 
slight, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's left knee 
arthritis is appropriately rated as 10 percent disabling 
under Code 5003 and does not warrant a compensable evaluation 
under the applicable limitation of motion codes (Diagnostic 
Codes 5260 and 5261) at any point since the effective date of 
the grant of service connection, even when functional loss 
due pain is considered.  This is so based on normal or near 
normal range of motion findings with respect to the left 
knee.  Specifically, the veteran demonstrated normal 
extension of 0 degrees at VA examinations in May 1996, 
December 1999, and January 2002.  See 38 C.F.R. § 4.71a, 
Plate I.  With respect to flexion, the veteran demonstrated 
flexion to 90 degrees in May 1996, to 96 degrees in December 
1999 and to 60 degrees in January 2002.  While the most 
recent finding of 60 degrees flexion in January 2002 clearly 
shows a decrease in flexion, this finding is still 
commensurate with a noncompensable rating under Code 5260 
based on a strict adherence to the rating criteria.  With 
that in mind, the veteran is appropriately rated at 10 
percent under Code 5003 for painful motion.  Such pain is 
evident throught the medical evidence, particularly on the 
January 2002 examination report wherein the examiner noted 
that the veteran experienced a great deal of pain when 
performing flexion to 60 degrees.    

In sum, the fact that some (albeit, only minimal to slight) 
limitation of motion is shown, together with veteran's 
complaints of continued and increasing pain as reflected in 
the medical records, the Board finds that the level of 
impairment resulting from the veteran's arthritis is 
comparable to painful motion of the left knee, for which a 10 
percent evaluation under Diagnostic Code 5003 has 
appropriately been assigned.  See 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59.  

That notwithstanding, the Board notes that as held by the VA 
General Counsel, opinion, an evaluation under Code 5257 for 
knee impairment does not necessarily overlap with an 
evaluation under Code 5003 for degenerative arthritis.  
VAOPCPREC 23-97.  This is based on the premise that Code 5003 
does not include consideration of instability when evaluating 
arthritis, but rather is based on limitation of motion.  This 
means that, where the veteran has arthritis resulting in 
limited or painful motion and instability, the rule against 
pyramiding would not be violated since different 
manifestations of the same disability are being evaluated, 
i.e., instability and limitation of motion.  38 C.F.R. 
§ 4.14; VAOPCPREC 9-98; VAOPCPREC 23-97.  

The Board finds that, in this case, there is sufficient 
evidence of left knee instability and deformity to warrant a 
separate 10 percent rating under Code 5257 for slight 
impairment of the left knee.  The veteran reported that his 
left knee began giving way in 1991 and a VA outpatient record 
shows that he was considered for a left knee brace in 1994.  
Moreover, Dr. Pabla stated in private reports dated in June 
1999 and May 2001 that the veteran's left knee disability was 
productive of reflex giving way and a buckling sensation.  

Apart from the above-noted evidence showing instability, no 
objective findings of instability were found during the VA 
examinations in 1996, 1999 and 2002, despite the veteran's 
report of his knee giving way. In fact, the December 1999 
examination report specifically indicates that there was no 
left knee instability.  Nonetheless, in view of the foregoing 
supportive evidence and resolving all reasonable doubt in the 
veteran's favor, the Board finds the evidence sufficient to 
support a 10 percent rating for left knee instability.  See 
38 C.F.R. §§ 4.3, 3.102.  This rating is also reflective of 
the veteran's left knee deformity which was noted during the 
January 2002 VA examination.  In this regard, the January 
2002 examiner stated that the veteran had some obvious 
palpable bony deformities.  He also stated that the veteran 
was a candidate for arthroscopic surgery and ultimately a 
possible total knee replacement due to the degree of 
deformity and arthritis in his left knee.  Although these 
bony deformities were first noted in January 2002 and no 
earlier, the fact that the veteran's left knee instability 
dates back to at least April 1996, is sufficient to establish 
a 10 percent rating under Code 5257 back to the April 1996 
effective date of the grant of service connection.  

While the evidence as indicated above is sufficient to 
warrant a compensable, 10 percent, rating under Code 5257 for 
slight impairment of the left knee, the evidence does not 
warrant a higher than 10 percent rating in view of the lack 
of objective findings of instability at the VA examinations 
in 1996, 1999 or 2002.

The Board has considered other diagnostic codes in evaluating 
the veteran's left knee disability, but finds that no other 
diagnostic code provides a basis for a rating in excess of 10 
percent on either an alternative or additional basis at any 
point since the April 1996 effective date of the grant of 
service connection.  In the absence of evidence of disability 
comparable to, ankylosis, dislocation of semi-lunar 
cartilage, or impairment of the tibia or fibula, Diagnostic 
Codes 5256, 5258, or 5262, respectively, are not applicable.    

As a final point, the Board notes that 38 C.F.R. 
§ 3.321(b)(1) provides no basis for more than a 10 percent 
rating for left knee instability or left knee arthritis.  In 
view of the absence of evidence that the left knee disability 
results in marked interference with employment, or frequent 
periods of hospitalization, or that either otherwise renders 
impractical the application of the regular schedular 
standards, the Board is not required to refer the claim for 
compliance with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for arthritis of the left knee, but that 
the evidence supports the assignment of a separate 10 
percent, but no higher, evaluation for left knee instability 
and deformity from the effective date of the grant of service 
connection.




ORDER

An initial rating in excess of 10 percent for left knee 
arthritis is denied.

A separate, 10 percent rating for left knee instability and 
deformity, from the effective date of the award of service 
connection, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

